t c no united_states tax_court roderick e carlson and jeanette s carlson petitioners v commissioner of internal revenue respondent docket no filed date ps husband and wife purchased a fishing vessel vessel they financed that purchase by borrowing money from a bank as security for the loan ps grant-- ed the bank a mortgage interest in the vessel ps became delinguent in making payments to the bank on the loan and the bank foreclosed on the vessel sold it as part of that foreclosure used the proceeds from that sale to reduce the outstanding principal balance of the loan and discharged the remaining balance of the loan as a result ps realized capital_gain of dollar_figure and discharge_of_indebtedness doi income of dollar_figure ps excluded the doi income from their gross_income pursuant to the insolvency_exception of sec_108 a b i r c because they determined that they were insolvent within the meaning of sec_108 i r c in making the insolvency calculation prescribed by sec_108 i r c ps excluded certain assets that they claim are exempt from the claims of creditors under applicable state law the parties agree that if -- - such assets may not be excluded in making that calcula- tion ps were not insolvent within the meaning of sec_108 i r c and may not exclude the doi income from gross_income pursuant to sec_108 b i r c held the word assets as used in sec_108 d i r c includes assets exempt from the claims of creditors under applicable state law held further ps are liable for the accuracy- related penalty under sec_6662 i r c to the extent stated herein terry p draeger for petitioners kay hill for respondent opinion chiechi judge respondent determined a deficiency in and an accuracy-related_penalty under sec_6662 on petition- ers’ federal_income_tax tax for in the amounts of dollar_figure and dollar_figure respectively the issues remaining for decision are are petitioners entitled to exclude from gross_income under sec_108 discharge_of_indebtedness doi income in the amount of dollar_figure we hold that they are not are petitioners liable for the accuracy-related_penalty ‘unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure - under sec_6662 we hold that they are to the extent stated herein background this case was submitted fully stipulated the facts that have been stipulated are so found petitioners’ mailing address was in chignik alaska at the time the petition was filed in petitioner roderick e carlson whose occupation during the year at issue was commercial fisherman and petitioner jeanette s carlson purchased the fishing vessel yantari yantari a 44-foot seiner made of fiber glass that was built in they paid dollar_figure for that fishing vessel which included the engine petitioners financed their purchase of the yantari by borrowing money loan from seattle first national bank bank or seattle first as security for that loan petitioners granted to the bank a so-called preferred marine mortgage inter- est mortgage in the yantari during petitioners became delinquent in making pay- ments to the bank on the loan on date when the unpaid principal balance of the loan was dollar_figure the bank foreclosed on the yantari the yantari was sold for dollar_figure as part of that foreclosure the proceeds from that sale were used to reduce the outstanding principal balance of the loan by dollar_figure and the bank discharged the remaining dollar_figure of the q4e- loan for convenience we shall refer collectively to the bank’s foreclosure on the yantari and the concomitant sale of the yantari and other events that occurred on date as the foreclosure sale as a result of the foreclosure sale petitioners realized capital_gain of dollar_figure and doi income of dollar_figure immediately preceding the foreclosure sale on date petitioners had assets located in the states of alaska and washington which had an aggregate fair_market_value of dollar_figure and liabilities which totaled dollar_figure included petitioners’ description of petitioners’ liabilities imme- diately preceding the foreclosure sale on date and the amounts thereof stipulated by the parties are description of amount of liability liability seattle first dollar_figure principal big_number interest washington mutual big_number hfc 2nd mortgage big_number seattle first big_number seattle first big_number seattle first big_number seattle first cr big_number alaska airlines coastal trans discover big_number hartig rhodes big_number hfc visa medden big_number nordstrom bon marche big_number guiness assoc big_number security pacific big_number hfc charge big_number household finance big_number continued - in petitioners’ assets immediately preceding the foreclosure sale on date was a so-called alaska limited entry fishing permit which had a fair_market_value of dollar_figure petitioners’ alaska limited entry fishing permit was a purse seine permit for the commercial fishing of salmon in the chignik alaska fishery petitioners’ fishing permit petitioners jointly filed form_1040 u s individual_income_tax_return for petitioners’ joint_return in petition- ers’ joint_return petitioners did not report any gain_or_loss or any doi income as a result of the foreclosure sale of the continued washington mutual big_number i r s big_number sea catch big_number isa big_number tina carlson big_number ‘the remaining assets included in petitioners’ total assets immediately preceding the foreclosure sale on date and the respective fair market values thereof stipulated by the parties were asset fair_market_value cash s big_number land in chignik alaska big_number f v yantari big_number f v little one big_number fish bldg chignik alaska big_number residence chignik alaska big_number residence edmonton wash big_number ford aerostar big_number ford f150 pickup big_number personal prop chignik alaska big_number office egquip chignik alaska big_number arabian horse big_number - - yantari however petitioners attached to that return form a acquisition or abandonment of secured_property form 1099-a which the bank issued to petitioners and which showed that ona date that is not legible the outstanding principal balance of the loan secured_by the yantari was dollar_figure the following was written by hand at the bottom of form 1099-a that was attached to petitioners’ joint_return taxpayer was insolvent - no tax consequence written_statement respondent timely issued to petitioners a notice of defi- ciency for notice in the notice respondent determined inter alia to increase petitioners’ income by dollar_figure for relief of debt and by dollar_figure for disposition of f v yantarni sic respondent also determined in the notice to impose an accuracy-related_penalty under sec_6662 discussion petitioners bear the burden of proving that the determina-- tions in the notice are erroneous see rule a 290_us_111 that this case was submit-- ted fully stipulated does not change that burden or the effect of a failure of proof see rule b 95_tc_82 affd 943_f2d_22 8th cir although the date on form 1099-a is illegible the parties stipulated that the date for determining discharge of indebted- ness income is date doi income--- sec_108 sec_61 defines the term gross_income broadly to mean all income from whatever source derived including income_from_discharge_of_indebtedness see sec_61 sec_108 provides certain exceptions to sec_61 see gitlitz v commissioner u s __ __ u s l w date as pertinent here sec_108 insol- vency exception excludes from gross_income any amount that otherwise would be includable in gross_income by reason of the discharge in whole or in part of indebtedness_of_the_taxpayer if the discharge occurs when the taxpayer is insolvent the amount of doi income excluded under sec_108 a b is not to exceed the amount by which the taxpayer is insolvent see sec_108 a the term insolvent is defined in sec_108 as follows insolvent --for purposes of this section the term insolvent means the excess of liabil- ities over the fair_market_value of assets with respect to any discharge whether or not the taxpayer is insolvent and the amount by which the taxpayer is insolvent shall be determined on the basis of the taxpayer’s assets and liabilities immediately before the discharge the parties’ general dispute here is whether pursuant to sec_108 b petitioners may exclude from gross_income for the year at issue dollar_figure of doi income resulting from the foreclosure sale on date the parties agree that resolution of that issue depends on whether immediately before --- - that foreclosure sale petitioners were insolvent within the meaning of sec_108 the parties’ specific dispute here concerns the meaning of the word assets as used in sec_108 d it is petitioners’ position that the word assets as used in sec_108 does not include assets that are exempt from the claims of creditors under applicable state law in support of that argument petitioners rely principally on 42_bta_1110 and hunt v commissioner tcmemo_1989_335 according to petitioners petitioners’ fishing permit which had a fair_market_value of dollar_figure immediately preceding the foreclosure sale on date is an asset exempt from the claims of creditors under the law of the state of alaska petitioners maintain that pursuant to cole and hunt petitioners also contend that certain other assets ie petitioners’ principal_residence petitioners’ household goods and wearing apparel petitioners’ tools of the trade and peti- tioners’ motor_vehicle collectively petitioners’ other assets are assets exempt from the claims of creditors under applicable state law to the extent of dollar_figure dollar_figure dollar_figure and dollar_figure respectively according to petitioners those assets also are not to be included in petitioners’ assets in performing the calculation set forth in sec_108 for determining whether petitioners are insolvent insolvency calculation assuming arguendo that we were to hold that the word assets as used in sec_108 does not include assets that are exempt from the claims of creditors under applicable state law and that petition- ers’ fishing permit 1s an asset that is exempt from the claims of creditors under the law of the state of alaska petitioners would be insolvent within the meaning of sec_108 without regard to whether a total of dollar_figure of petitioners’ other assets that petitioners claim are exempt from the claims of creditors under continued --- - petitioners’ fishing permit should be excluded in performing the insolvency calculation under sec_108 if the court were to sustain petitioners’ position the parties agree that petitioners would be insolvent within the meaning of sec_108 and that the insolvency_exception of sec_108 a b would exclude from their gross_income for the year at issue dollar_figure of doi income resulting from the foreclosure sale on date respondent counters that cole v commissioner supra and hunt v commissioner supra on which petitioners rely do not apply in the instant case according to respondent the plain meaning of the word assets as well as the legislative_history of sec_108 b rejects the narrow definition of that word which petitioners proffer respondent argues in the alter- native that even if the court were to sustain petitioners’ continued applicable state law are to be excluded in the insolvency calcu- lation under that section conversely assuming arguendo that we were to hold that the word assets as used in sec_108 d does not include assets that are exempt from the claims of creditors under applicable state law and that a total of dollar_figure of petitioners’ other assets are exempt from the claims of creditors under applicable state law petitioners would not be insolvent within the meaning of sec_108 unless petition- ers’ fishing permit were exempt from the claims of creditors under applicable state law and were to be excluded in performing the insolvency calculation under that section consequently we shall address petitioners’ argument regarding the meaning of the word assets as used in sec_108 in the context solely of petitioners’ fishing permit and not in the context of petition- ers’ other assets all of which they claim are exempt from the claims of creditors under applicable state law -- - position as to the meaning of the word assets as used in sec_108 petitioners have failed to show that petition- ers’ fishing permit is in all instances exempt from the claims of creditors under the law of the state of alaska our function in interpreting the code is to construe it ina way that will give effect to the intent of congress see 109_tc_463 affd 192_f3d_844 9th cir our starting point in resolving the parties’ dispute over the meaning of the word assets as used in sec_108 is the plain meaning of the language used by congress see 456_us_63 192_f3d_844 9th cir affg 109_tc_463 where as is the case here the statute does not define the word we generally interpret it by using its ordinary and common meaning see merkel v commissioner f 3d pincite quoting 162_f3d_1015 9th cir if the ordinary and common meaning of the statutory language in question supports only one construction ‘when congress defined the term insolvent in sec_108 d to mean the excess of liabilities over the fair_market_value of assets it did not provide in sec_108 a definition of the word assets or the word liabilities see 109_tc_463 affd 192_f3d_844 9th cir nor does the code contain any generally applicable definition of the word assets or the word liabilities see id the regulations promulgated under sec_108 do not elabo- rate on the definition of the term insolvency in sec_108 d and do not define the word assets or the word liabilities see id used in that definition that statutory language is unambiguous see id quoting cali- fornia v montrose chem corp 104_f3d_1507 9th cir however where the ordinary and common meaning of the statutory language supports more than one interpretation the statutory language is ambiguous and we may consult legislative_history to assist us in interpreting the language in question see merkel v commissioner t c pincite we are to construe exclusions from income like sec_108 narrowly in favor of taxation see merkel v commissioner f 3d pincite citing 499_us_573 115_f3d_722 9th cir bearing in mind the foregoing principles of statutory construction we shall consider initially respondent’s contention that the plain meaning of the word assets supports only one construction of that word as used in sec_108 as pertinent here the common and ordinary meaning of the word assets set forth in merriam-webster’s collegiate dictionary 10th ed is plas the property of a deceased person subject by law to the payment of his or her debts and legacies b the entire property of a person association corpora-- tion or estate applicable or subject_to the payment of debts b pl the items on a balance_sheet showing the book_value of property owned the first and second dictionary definitions of the word assets quoted above appear to exclude from that definition assets exempt -- from the claims of creditors under applicable state law that is because under applicable state law such assets generally are not subject_to the payment of debts however the third dictionary definition of the word assets quoted above seems to include assets exempt from the claims of creditors under applicable state law that is because such assets are items appearing on a balance_sheet showing the value of property owned see account-- ing and fin reporting for personal fin statements statement of position aicpa we conclude that the common and ordinary meaning of the word assets as reflected in the dictio- nary definition of that word does not support only one construc-- tion we next turn to pertinent legislative_history for guidance in interpreting what congress intended by its use of the word assets in the definition of the term insolvent in sec_108 d congress enacted sec_108 a b and related provisions e sec_108 d and e into the code in as part of the bankruptcy_tax_act_of_1980 publaw_96_589 94_stat_3389 bankruptcy_tax_act the stated purpose of the bankruptcy_tax_act was to accommodate bankruptcy policy and tax policy 5s rept pincite 1980_2_cb_620 such an accommodation was neces-- sary after congress made significant changes to the federal bankruptcy laws in by passing the bankruptcy reform act of - - publaw_95_598 92_stat_2549 bankruptcy reform act which enacted title into the united_states_code title in passing the bankruptcy_tax_act congress intended to complete the process of revising and updating federal bankruptcy laws by providing rules governing the tax aspects of bankruptcy and related tax issues staff of joint comm on taxation description of h_r bankruptcy_tax_act_of_1980 as passed by the house pincite j comm print both the senate and house reports accompanying h_r 96th cong 2d sess h_r which became the bankruptcy_tax_act indicate that the proposed insolvency_exception in sec_108 a b was intended to ensure that an insolvent_debtor outside of bankruptcy like a debtor coming out of bankruptcy who is ac-- corded a fresh_start under the federal bankruptcy laws is not to be burdened with an immediate tax_liability see s rept supra c b pincite h rept pincite the committee reports accompanying h_r describe in pertinent part the tax law governing doi income that was extant at the time congress passed the bankruptcy_tax_act as follows under present law income is realized when indebt-- edness is forgiven or in other ways cancelled sec_61 of the internal_revenue_code for example if a corporation has issued a dollar_figure bond at par which it later repurchases for only dollar_figure thereby increasing its net_worth by dollar_figure the corporation realizes dollar_figure of income in the year of repurchase 284_us_1 there are several exceptions to the general_rule of income realization under a judicially developed insolvency_exception no income arises from discharge_of_indebtedness if the debtor is insolvent both before and after the transaction and if the transaction leaves the debtor with assets whose value exceeds remaining liabilities income is realized only to the extent of the excess ' sec_1 b 70_f2d_95 5th cir 736_bta_289 s rept supra c b pincite see h rept supra pincite we shall discuss in greater detail the three cases referred to in the foregoing excerpt of the committee reports accompanying h_r in 284_us_1 the supreme court of the united_states supreme court established the rule that a debtor realizes and must recognize income when discharged of indebtedness ie when relieved of indebtedness without full payment of the amount owed in kirby lumber co the taxpayer had issued bonds for which it received par_value in the same year the taxpayer repurchased some of those bonds in the open market for less than their par_value issue_price see id pincite the supreme court held that the taxpayer must recognize income in an amount ie dollar_figure equal to the difference between the issue_price and the repur- chase price of the bonds in question see id pincite in so holding the supreme court reasoned as a result of its tax- -- - payer’s dealings it made available dollar_figure of assets previously offset by the obligation of bonds now extinct id pincite several years after the supreme court decided kirby lumber co the u s court_of_appeals for the fifth circuit distin- guished that case and established an insolvency exclusion to the rule that the supreme court had announced in that case see 70_f2d_95 5th cir revg 27_bta_651 in dallas transfer terminal warehouse co the taxpayer was relieved of indebtedness as the lessee of certain real_property with respect to unpaid rent and other bills totaling dollar_figure when it conveyed to the lessor of that property certain real_property of lesser value ie dollar_figure in which the taxpayer’s equity at the time of conveyance was dollar_figure see id the court_of_appeals held that the taxpayer did not realize income as a result of that transaction see id pincite in so holding the court_of_appeals stated in effect the transaction was similar to what occurs in an insolvency or bankruptcy proceeding when upon a debtor surrendering for the benefit of his creditors property insufficient in value to pay his debts he is discharged from liability for his debts this does not result in the debtor acquiring something of exchange- able value in addition to what he had before there is a reduction or extinguishment of liabilities without any increase of assets there is an absence of such a gain or profit as is required to come within the ac-- cepted definition of income it hardly would be contended that a discharged insolvent or bankrupt -- - receives taxable_income in the amount by which his provable debts exceed the value of his surrendered assets id the court_of_appeals distinguished united_states v kirby lumber co supra as follows the instant case is substantially different from the kirby lumber co case in the last-mentioned case a corporation issued its bonds at par and in the same year repurchased some of them at less than par the taxpayer’s kirby lumber co ’s assets having been increased by the cash received for the bonds by the repurchase of some of those bonds at less than par the taxpayer to the extent of the difference between what it received for those bonds and what it paid in repur- chasing them had an asset which had ceased to be offset by any liability with a result that after that transaction the taxpayer had greater assets than it had before the decision kirby lumber co that the increase in clear assets so brought about constituted taxable_income is not applicable to the facts of the instant case as the cancellation of the respondent’s dallas transfer terminal warehouse co ’s past due debt to its lessor did not have the effect of making the respondent’s assets greater than they were before that transaction occurred dallas transfer terminal warehouse co v commissioner supra pincite in 36_bta_289 the board_of_tax_appeals board considered the insol- vency exclusion established by dallas transfer terminal ware- house co v commissioner supra in lakeland grocery co the taxpayer entered into a so-called composition settlement under which the taxpayer paid its creditors dollar_figure in consideration of being relieved of its indebtedness to those creditors in the amount of dollar_figure prior to entering into the composition settlement the taxpayer was insolvent after that settlement the taxpayer had net assets of dollar_figure which as noted by the board were freed from the claims of creditors as a result of the discharge_of_indebtedness lakeland grocery co v commissioner supra pincite the board distinguished dallas transfer terminal warehouse co v commissioner supra from the facts before it and concluded that the rationale of 284_us_1 was applicable to those facts see lakeland grocery co v commissioner supra pincite the board held that the taxpayer realized gain to the extent of the value of the assets freed from the claims of its creditors ie to the extent it had assets ie dollar_figure which ceased to be offset by any liability see id pincite we recently had occasion in 109_tc_463 to review the three cases united_states v kirby lumber co supra dallas transfer terminal warehouse co v commissioner supra and lakeland grocery co v commissioner supra to which the committee reports accompanying h_r refer and which we discuss above in merkel as here we had to determine whether a debtor qualified for the insolvency_exception in sec_108 however in order to resolve that issue in merkel we had to determine the meaning of the word liabili- ties as used in the definition of the term insolvent in sec_108 see merkel v commissioner supra pincite we observed in merkel the board’s approach to a taxpayer in financial distress being discharged of an indebtedness which approach was crystallized in lakeland grocery co v commissioner supra has been called among other things the net assets_test that test is based on the so-called freeing-of-assets theory derived from the supreme court’s statement in kirby lumber that the transaction made available dollar_figure assets previ- ously offset by the obligation of bonds now extinct the net assets_test is a corollary of the princi- ple in dallas transfer that an insolvent_debtor does not realize income when discharged of indebtedness under the net assets_test if the debtor remains insol- vent liabilities exceed assets after being discharged of indebtedness no assets have been freed as a result of the discharge since the debtor’s assets are still more than offset by his postdischarge liabilities and thus no gross_income is realized if the debtor is solvent assets exceed liabilities after being dis- charged then the discharge has freed the debtor’s assets from the offset of his liabilities to that extent and thus gross_income is realized from the discharge in essence the net assets_test is simply an examination of the debtor’s net_worth after he is discharged of indebtedness----an increase in net_worth gives rise to income but a decrease in negative net_worth does not id pincite fn ref omitted we explained in merkel that congress codified the net assets_test in sec_108 b a and d as a means of determining an exclu- sion from gross_income of an item_of_income derived from the discharge_of_indebtedness aside from the parallel descriptions in the committee reports of the preexisting law and of the proposed insolvency exclu- sion that codification is apparent from the statutory insolvency calculation coupled with the insolvency exclusion_limitation provided in sec_108 a which together share the same underlying analytical framework as the net assets_test that framework requires an examination of the debtor’s assets and liabilities for the purpose of determining whether the debtor’s net_worth turns positive assets exceed liabilities ie whether assets are freed as a result of the debtor’s being discharged of indebted- ness from our examination of the statutory language the legislative_history and the relevant cases cited in the committee reports we conclude that the analyti- cal framework of the insolvency exclusion and its related provisions in sec_108 is based on the freeing-of-assets theory a solvent debtor is capable of meeting his finan- cial obligations because his assets equal or exceed his liabilities that excess if any is not increased when an obligation that offsets assets is paid in full because the reduction in liabilities is equal to the reduction in assets if the reduction in liabilities exceeds the reduction in assets then under the freeing-of-assets theory the solvent debtor has real- ized a gain to the extent of that excess pursu- ant to the freeing-of-assets theory a debtor does not realize income when discharged of a particular indebt- edness however if his postdischarge liabilities equal or exceed his postdischarge assets if any e under the net assets_test the debtor’s liabilities equal or exceed his assets after the discharge or the statutory insolvency calculation shows that the debtor is insolvent by an amount greater than or equal to the discharge_of_indebtedness income id pincite fn ref omitted with the foregoing in mind we shall now consider petition- ers’ argument that we follow 42_bta_1110 in defining the word assets as used in the definition of the term insolvent in sec_108 ’ in cole the ‘petitioners also urge us to follow hunt v commissioner tcmemo_1989_335 petitioners argue that we previously held in hunt that for purposes of sec_108 b the word as-- sets in sec_108 does not include assets exempt from the continued - - board began its analysis by acknowledging that under 36_bta_289 the taxpayer a resident of new york would realize income upon the discharge of his indebtedness to the extent of the excess of total assets over total liabilities immediately after discharge cole v commissioner supra pincite in determining whether there was such an excess the board stated in determining the amount in sic which peti- tioner’s net assets were increased as a result of the cancellation of petitioner’s indebtedness by his credi- tor ie the amount of petitioner’s assets which ceased to be offset by claims of creditors there should be and has been omitted from the value of petitioner’s assets the value of his equity in ten life_insurance policies continued claims of creditors under applicable state law we reject that argument and petitioners’ characterization of hunt as a case decided under sec_108 hunt involved tax_year the insolvency_exception in sec_108 that was enacted into the code as part of the bankruptcy_tax_act became effective for transactions occurring after date see bankruptcy_tax_act publaw_96_589 sec a 94_stat_3411 although in certain circumstances congress made available to debtors in bankruptcy cases or similar judicial proceedings an election to substitute date as the effective date of the bankruptcy_tax_act see id at sec f there is no indication in hunt that the taxpayers involved there made such an election see hunt v commissioner supra our discussion in hunt of sec_108 as amended by the bankruptcy_tax_act amended sec_108 is dictum and appears in hunt after we re- solved the issue presented to us with respect to doi income under the tax law that was extant prior to the passage of the bankruptcy_tax_act see hunt v commissioner supra in this connection it 1s noteworthy that we began our discussion of amended sec_108 in hunt by stating furthermore the correct-- ness of our result is reinforced by the language of amended sec_108 id --- - id pincite the board explained in cole that it excluded the value of the taxpayer’s equity in certain life_insurance policies from its determination of the value of the taxpayer’s assets because under the applicable law of new york such equity in insurance was free from claims of creditors id we reject petitioners’ argument that we apply cole in this case when congress enacted the insolvency_exception into the code as sec_108 one of the related provisions it also enacted is sec_108 sec_108 provides that for purposes of title_26 of the united_states_code i1 e the internal_revenue_code including sec_61 there shall be no insolvency_exception from the general_rule that gross_income includes income from the discharge_of_indebtedness except as provided in sec_108 as the supreme court ‘when congress codified the net assets_test in sec_108 a b a and d merkel v commissioner t c pincite it codified the net assets_test developed by 70_f2d_95 5th cir revg 27_bta_651 and 36_bta_289 it did not codify the application of the net assets_test by 42_bta_1110 the committee reports accompanying h_r make no reference to and do not describe the holding of cole whereas those reports do refer to and describe the holdings of dallas transfer terminal warehouse co and lakeland grocery co nor do those committee reports refer to the two cases that applied cole v commissioner supra which had been decided as of the time congress passed the bankruptcy_tax_act ie 69_tc_814 and estate of marcus v commissioner tcmemo_1975_9 see also babin v commissioner tcmemo_1992_673 affd on other grounds 23_f3d_1032 6th cir hunt v commissioner supra decided after congress passed that act - very recently stated sec_108 precludes us from relying on any understanding of the judicial insolvency_exception that was not codified in sec_108 gitlitz v commissioner u s at __ u s l w pincite even before gitlitz was de- cided we reached a similar conclusion in 109_tc_463 we stated in pertinent part as congress enacted the insolvency exclusion sec_108 it eliminated the net assets_test as a judicially created exception to the general_rule of income from the discharge_of_indebtedness see sec_108 the fundamental difference between the insolvency exclusion in sec_108 b and the judicially developed net assets_test is that the insolvency exclusion is applicable only if there exists income from the discharge_of_indebtedness whereas the net assets_test engages in the threshold inquiry therefore unlike the net assets_test the insolvency exclusion does not necessarily invade the province of sec_61 essentially the insolvency exclusion defers to sec_61 as to the definition of the term gross_income but represents a policy judgment that certain of that income should not give rise to an immediate tax_liability the relevant committee re- ports intimate that the policy judgment underlying the insolvency exclusion serves a humanitarian purpose--to avoid burdening an insolvent_debtor outside of bank- ruptcy with an immediate tax_liability merkel v commissioner supra pincite fn ref omitted we conclude that sec_108 precludes in this case or in any other case involving the insolvency_exception in sec_108 b the application of cole v commissioner supra and any other judicially developed insolvency_exception to the general_rule of sec_61 that gross_income includes - - income from the discharge_of_indebtedness see gitlitz v commissioner supra at u s l w pincite merkel v commissioner supra pincite our conclusion that 42_bta_1110 has no application in the instant case not only carries out the directive of sec_108 it also carries out the intention of congress in enacting sec_108 that assets exempt from the claims of creditors under applicable state law are not to be excluded in determining the fair_market_value of a taxpayer’s assets for purposes of ascertaining whether the taxpayer 1s insolvent within the meaning of sec_108 congress’ intention is disclosed by an examination of sec_108 d together with the bankruptcy reform act and its legislative_history and the bankruptcy_tax_act and its legislative_history one of the stated policies of the bankruptcy reform act was to provide a fresh_start s rept pincite for debtors coming out of bankruptcy the principal mechanism adopted by congress in the bankruptcy reform act for providing such a fresh_start in the federal bankruptcy laws is through the discharge of debts see id pincite the discharge-of-debt provisions of the bankruptcy reform act publaw_95_598 sec 92_stat_2609 are de- scribed in the accompanying senate report as the heart of the fresh_start provisions of the bankruptcy law s rept pincite - congress also adopted another method in the bankruptcy reform act for providing a fresh_start to debtors coming out of bankruptcy namely allowing debtors in bankruptcy to retain after bankruptcy certain property classified as exempt_property for purposes of title title exempt_property which includes property exempt from the claims of creditors under applicable state law see bankruptcy reform act publaw_95_598 b a 92_stat_2549 u s c sec_522 b a supp ii see also s rept supra pincite the role of title exempt_property in the federal bankruptcy laws is evidenced by for example the definition of the term insolvent for purposes of title that congress adopted in sec_101 of the bankruptcy reform act although there have been amendments to u s c sec_522 as originally enacted that were in effect for the year at issue those amendments are not material to a resolution of the issue presented here under sec_108 see u s c sec_522 b - - stat u s c sec_101 supp ii in deter sec_101 of the bankruptcy reform act provides insolvent means-- a with reference to an entity other than a partnership financial condition such that the sum of such entity’s debts is greater than all of such en- tity’s property at a fair valuation exclusive of-- property transferred concealed or re- moved with intent to hinder delay or defraud such entity’s creditors and property that may be exempted from prop- erty of the bankruptcy_estate under sec_522 of this title bankruptcy reform act sec_101 92_stat_2549 u s c sec_101 supp ii although there have been amendments to sec_101 of title as originally enacted that were in effect for the year at issue those amendments are not material to a resolution of the issue presented here under sec_108 see u s c sec_101 sec_522 of the bankruptcy reform act 92_stat_2586 u s c sec_522 supp ii which allows a debtor in bankruptcy to exclude exempt title property from property of the debtor’s bankruptcy_estate provides b notwithstanding sec_541 of this title an individual debtor may exempt from property of the bankruptcy_estate either-- property that is specified under subsec-- tion d of this section unless the state law that 1s applicable to the debtor under paragraph a of this subsection specifically does not so authorize or in the alternative a any property that is exempt under federal_law other than subsection d of this section or state or local law that is applicable on the date of the filing of the petition at the place in which the debtor’s domicile has been continued - mining whether a debtor in bankruptcy is insolvent for purposes of title the debtor’s title exempt_property which in- cludes property exempt from the claims of creditors under appli- cable state law is excluded from the property he otherwise owns see bankruptcy reform act sec_101 sec_11 u s c sec_101 supp ii when it passed the bankruptcy_tax_act congress was aware of the role that it had decided to give title exempt_property in the bankruptcy reform act in particular when congress enacted into the code the insolvency_exception in sec_108 b and the definition of insolvent in sec_108 d it knew that it had decided to and did define the term insolvent in sec_101 of the bankruptcy reform act u s c sec_101 supp ii to exclude specifi- continued located for the days immediately preceding the date of the filing of the petition or for a lon- ger portion of such 180-day period than in any other place and b any interest in property in which the debtor had immediately before the commencement of the case an interest as a tenant by the entirety or joint tenant to the extent that such interest as a tenant by the entirety or joint tenant is exempt from process under applicable nonbankruptcy law sec_541 of the bankruptcy reform act 92_stat_2594 governs the creation and composition of the bankruptcy_estate sec_522 of the bankruptcy reform act 92_stat_2586 identifie sec_11 categories of property each of which is considered title exempt_property - cally title exempt_property of a debtor in bankruptcy includ- ing property exempt from the claims of creditors under applicable state law in determining whether that debtor is insolvent for purposes of the federal bankruptcy laws see s rept pincite 1980_2_cb_620 however congress decided to and did adopt a different definition of the term insolvent in sec_108 for purposes of sec_108 unlike the definition of the term insolvent in sec_101 of the bankruptcy act u s c sec_101 supp ii which congress adopted for purposes of the federal bankruptcy laws the definition of that term which congress adopted for purposes of sec_108 does not specifically exclude assets of a debtor that are exempt from the claims of creditors under applicable state law or any other title exempt_property in determining whether the debtor is insolvent we conclude that the decision of 2the senate report accompanying the bankruptcy_tax_act states in pertinent part under bankruptcy law the commencement of a liqui- dation or reorganization case involving an individual debtor creates an estate which consists of property formerly belonging to the debtor the bankruptcy_estate generally is administered by a trustee for the benefit of creditors and it may derive its own income and incur expenditures at the same time the individ- ual is given a fresh_start --that is wages earned by the individual after commencement of the case and after-acgquired property do not become part of the bankruptcy_estate but belong to the individual and certain property may be set_aside as exempt s rept pincite 1980_2_cb_620 - - congress not to define the term insolvent in sec_108 d to exclude specifically such exempt assets in determining whether a debtor is insolvent for purposes of sec_108 was inten- tional ’ we further conclude that congress did not intend to exclude assets exempt from the claims of creditors under applica-- ble state law from a taxpayer’s assets for purposes of determin- ing whether the taxpayer is insolvent within the meaning of sec_108 if congress had intended to exclude such exempt assets from a taxpayer’s assets in determining whether the taxpayer is insolvent for purposes of sec_108 congress would have so stated in sec_108 it did not our conclusion that 42_bta_1110 has no application in the instant case also leads to a result that comports with the intention of congress in enacting 3tin this regard myron m sheinfeld mr sheinfeld a witness who testified at the congressional hearings on h_r as passed by the house of representatives house see h_r 96th cong lst sess pointed out at those hearings that the definition of insolvent in h_r as passed by the house was different from the definition of that term in title and that the differing definitions of insolvent will unless made consistent cause substantial trouble and litigation hearings on h_r before the subcomm on select revenue measures of the house comm on ways and means hearings on h_r 96th cong lst sess statement of myron m sheinfeld chairman committee on tax matters national bankruptcy confer- ence mr sheinfeld recommended that congress adopt as the definition of the term insolvent in the final version of h_r the same definition of the term insolvent that congress had adopted in sec_101 of the bankruptcy reform act u s c sec_101 supp ii see hearings on h_r supra pincite congress chose not to do so - - sec_108 b and related provisions into the code as we explained in merkel v commissioner t c pincite congress’ indicated purpose of not burdening an insol- vent debtor outside of bankruptcy with an immediate tax_liability together with the operation of the insolvency exclusion sec_108 b and its limitation under sec_108 in accordance with the statutory insolvency calculation sec_108 d suggest that congress intended to make a debtor’s ability to pay an immediate tax on income_from_discharge_of_indebtedness the controlling factor in determining whether a tax burden is imposed ability to pay an immediate tax ie the statu- tory notion of insolvency is a question of fact xk kek although an asset of a debtor may be exempt from the claims of creditors under applicable state law if that asset and the debtor’s other assets exceed the debtor’s liabilities the debtor has the ability to pay an immediate tax on income from discharged indebtedness in the instant case immediately preceding the foreclosure sale on date the aggregate fair_market_value of petitioners’ assets was dollar_figure which included peti- tioners’ fishing permit valued at dollar_figure that they claim is exempt from the claims of creditors under the law of the state of alaska at that time petitioners’ liabilities totaled dollar_figure on the record before us we find that petitioners had the abil- ity to pay an immediate tax on id the dollar_figure of doi income resulting from the foreclosure sale in question requiring not only did petitioners have the ability to pay an imme- continued -- - petitioners to include that income in their gross_income for the year at issue and pay a tax thereon is a result that is consis-- tent with the intention of congress in enacting sec_108 a b and related provisions into the code we hold that the word assets as used in the definition of the term insolvent in sec_108 includes assets exempt from the claims of creditors under applicable state law ' the continued diate tax on the doi income at issue petitioners’ fishing permit is subject_to lien and levy by respondent to pay that tax see sec_6321 sec_6331 in this regard apparently there has been some dispute between the state of alaska and the internal_revenue_service as to whether permits like petitioners’ fishing permit constitute property or a right to property for purposes of sec_6321 and sec_6331 see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_763 cong rec s4518 daily ed date statement of sen stevens the state of alaska has never conceded that these permits are property that may be seized by irs yet the irs seizes them however in the instant case the parties stipulated that petitioners’ fishing permit is an asset e property in addition it is noteworthy that effective date petitioners may obtain a loan in an amount which does not exceed dollar_figure see alaska stat sec lexis and which is secured_by petitioners’ fishing permit in order to satisfy past due federal tax obligations that may result in the execution on and involuntary transfer of that permit alaska stat sec a a lexis ‘assuming arguendo that we had found that the word assets as used in sec_108 does not include assets exempt from the claims of creditors under applicable state law we nonetheless find on the record before us that petitioners have failed to establish that petitioners’ fishing permit qualifies in all instances as such an asset on brief petitioners rely on alaska stat sec a lexis and on alaska stat sec g lexis to show that petitioners’ fishing continued --- - parties agree that if we were to so hold petitioners would not be insolvent within the meaning of sec_108 and the insolvency_exception of sec_108 would not apply to the dollar_figure of doi income resulting from the foreclosure sale in question conseguently we sustain respondent’s determination to include that doi income in petitioners’ gross_income for the year at issue accuracy-related penalty--- sec_6662 respondent determined that petitioners are liable for the year at issue for the accuracy-related_penalty under section s continued permit is exempt from creditors’ claims under the laws of the state of alaska petitioners are correct that alaska stat sec a lexis generally exempts limited entry fishing permits like petitioners’ fishing permit from the claims of creditors see also alaska stat sec lexis in addition alaska stat sec g lexis provides that such permits cannot be pledged mortgaged leased or encumbered in any way except as specifically pro- vided in certain enumerated sections of the alaska statutes however petitioners fail to indicate that limited entry fishing permits like petitioners’ fishing permit are not exempt from creditors’ claims under alaska law for all purposes and that such permits may be used to secure a loan for the payment of past due federal tax obligations for example petitioners do not discuss the effect of alaska stat sec lexis which allows under certain circumstances creditors to make claims against certain assets that are generally exempt from creditors’ claims under certain provisions of the alaska statutes in addition petitioners do not mention that petitioners’ fishing permit is subject_to lien and levy by respondent see supra n nor do petitioners address the effect of recently enacted legislation in alaska that allows petitioners to obtain a loan in an amount not exceeding dollar_figure secured_by petitioners’ fishing permit in order to pay their past due federal tax_liabilities that may result in the execution on and involuntary transfer of petitioners’ fishing permit see supra n - -- a in the notice and on brief respondent asserted two alternative grounds for the imposition of that penalty a substantial_understatement_of_income_tax under sec_6662 b and negligence under sec_6662 b respondent concedes that if the court were to hold that petitioners must recognize the doi income at issue the accuracy- related penalty should not be imposed on that portion of the underpayment_of_tax attributable to that income that is because respondent takes the position that petitioners made an adequate_disclosure under sec_6662 d b i and that they had a reasonable basis under sec_6662 d b ii for their treatment of such income in petitioners’ joint_return petitioners concede that the accuracy-related_penalty should be imposed on the remaining portion of the underpayment_of_tax except to the extent it relates to the capital_gain that they concede on brief they realized and must recognize as a result of the foreclosure sale of the yantari petitioners’ capital_gain with respect to the accuracy-related_penalty relating to the portion of the underpayment_of_tax attributable to petitioners’ capital_gain petitioners contend that petitioners made the same disclosure as it applies to the gain on sale as to the gain on forgiveness of debt if taxpayer without having the ability of hindsight had believed the vessel only had a value of dollar_figure the gain from the deemed sale would be dollar_figure and the gain from the discharge_of_indebtedness would have correspondingly increased from dollar_figure to dollar_figure the same disclosure petitioners made with respect to the - - disclosure of indebtedness issue which was adequate for that issue also applies to the capital_gain from the same transaction the petitioners adequately disclosed their position by indicating that the entire debt forgiveness should not be recognized due to petitioners’ insolvency in petitioners’ calculation there was no capital_gain only gain from the discharge_of_indebtedness as we understand petitioners’ position with respect to the accuracy-related_penalty relating to the underpayment_of_tax attributable to petitioners’ capital_gain they advance two separate contentions first petitioners maintain that they made adequate_disclosure under sec_6662 d b i regarding that gain by attaching form 1099-a to petitioners’ joint_return and writing thereon taxpayer was insolvent -- no tax conse- guence second petitioners maintain that they did not know that the value of the yantari when it was sold at the foreclosure sale was dollar_figure and consequently they did not know that there was a gain on that sale according to petitioners they there- fore had a reasonable basis for and were not negligent in failing to report petitioners’ capital_gain in petitioners’ joint_return sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment_of_tax resulting from inter alia a substantial_understatement_of_income_tax see sec_6662 b or negligence or disregard of rules or regulations - - see sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion see sec c an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the tax_return see sec_6662 a and is substan- tial in the case of an individual if it exceeds the greater of percent of the tax required to be shown or dollar_figure see sec_6662 d a however the amount of such understatement is to be reduced by that portion of the understatement which is attrib- utable to any item where the relevant facts affecting the item’s tax treatment are adegquately disclosed in the return or in a statement attached to the return sec_6662 b adequate_disclosure and there is a reasonable basis for the tax treatment of such item by the taxpayer sec_6662 d b ii reasonable basis for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the code and the term disregard includes any careless reck- less or intentional disregard see sec_6662 negligence has also been defined as a lack of due care or failure to do what a reasonable person would do under the circumstances see -- - 963_f2d_907 6th cir affg tcmemo_1991_179 91_tc_686 affd 893_f2d_656 4th cir we turn first to petitioners’ position with respect to respondent’s determination under sec_6662 and b on the record before us we find that petitioners have failed to establish that they adequately disclosed in petitioners’ joint_return or in any statement attached to that return the relevant facts affecting the tax treatment of petitioners’ capital_gain as required by sec_6662 d b for example there are no facts disclosed either in that return or in a statement attached to that return regarding the foreclosure sale of the yantari the amount_realized on that sale or petitioners’ basis in the yantari we further find on the instant record that petitioners have failed to show that they had a reasonable basis for their failure to report petitioners’ capital_gain in petitioners’ joint_return as required by sec_6662 d b ii as noted above as we understand their position petitioners contend that they did not know that the value of the yantari when it was sold at the foreclosure sale was dollar_figure apparently petitioners maintain that they believed that the value of the yantari at that time was less than dollar_figure although they did not disclose in petitioners’ joint_return and they do not indicate on brief what they - - determined that value to be nonetheless according to petition- ers there was no capital_gain when the yantari was sold at the foreclosure sale we reject petitioners’ position it is well established that absent clear_and_convincing proof to the contrary the sale price of property at a foreclosure sale is presumed to be its fair_market_value see eg 111_tc_243 79_tc_789 affd 819_f2d_940 9th cir petitioners have presented no evidence let alone clear_and_convincing evidence that the dollar_figure-sale price of the yantari at the foreclosure sale was not its fair_market_value furthermore sec_1001 provides that gain from a sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain the regulations under sec_1001 provide guidance to taxpayers in applying sec_1001 to facts that are analogous to the facts presented in the instant case example of sec_1_1001-2 income_tax regs example states lerxample applies to the discharge_of_indebtedness that is recourse in nature while the parties did not expressly stipulate that petitioners’ loan to finance the purchase of the yantari constituted recourse_debt we infer from certain other stipulations of the parties that that loan was recourse_debt the parties stipulated that the foreclosure sale resulted in both doi income and capital_gain although petitioners dispute whether they must recognize that doi income doi income and capital_gain continued -- - in f transfers to a creditor an asset with a fair_market_value of dollar_figure and the creditor discharges dollar_figure of indebtedness for which f is personally lia- ble the amount_realized on the disposition of the asset is its fair_market_value dollar_figure in addition f has income from the discharge_of_indebtedness of dollar_figure dollar_figure - dollar_figure example is controlling in the instant case as a result of the foreclosure sale the bank discharged a total of dollar_figure of indebtedness for which petitioners were liable dollar_figure of which it received on the disposition of the yantari at that foreclosure sale the amount_realized on the disposition of the yantari is its fair_market_value which on the record presented we have found to be the sale price of the yantari at the foreclo- sure sale see frazier v commissioner supra pincite community bank v commissioner supra pincite in addition petitioners have income from the discharge_of_indebtedness in the amount of dollar_figure dollar_figure the unpaid principal balance of the loan at the time of the foreclosure sale minus dollar_figure the fair_market_value of the yantari at that sale on the record before us we find that in the event the computations under rule establish that there is an under- statement of tax as a result of our holdings and the parties’ concessions in this case that is greater than percent of the t6 continued would result from the foreclosure sale only if petitioners’ debt were recourse_debt see frazier v commissioner 1t c sec_1_1001-2 and and c example income_tax regs - - tax required to be shown in petitioners’ joint_return or dollar_figure see sec_6662 a petitioners have failed to establish there is no substantial_understatement of tax under sec_6662 b and d we turn now to respondent’s determination under sec_6662 and b for the reasons set forth above explaining why we found that petitioners failed to show that they had a reasonable basis for their position in petitioners’ joint_return regarding petitioners’ capital_gain we find on the record before us that petitioners have failed to show that in not reporting that gain they made a reasonable attempt to comply with and did not intentionally disregard sec_1001 and the regulations thereunder including example frazier v commissioner supra and community bank v commissioner supra and they acted with due care and did what a reasonable person would do under the circumstances we further find on that record that petitioners have failed to establish that they were not negligent in failing to report that gain in that return on the instant record we also find that petitioners have failed to show that they acted with reasonable_cause and in good_faith with respect to the portion of the underpayment_of_tax for that is attributable to petitioners’ capital_gain see sec_6664 c based on our examination of the entire record before us we -- -- find that petitioners have failed to establish any error in respondent’s determination that they are liable for the year at issue for the accuracy-related_penalty under sec_6662 a insofar as it relates to the underpayment_of_tax attributable to petitioners’ capital_gain consequently we sustain that deter- mination to that extent we have considered all of the contentions and arguments of petitioners that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing and the concessions of the parties decision will be entered under rule
